12 F.3d 599
UNITED STATES of America, Plaintiff-Appellee,v.Ronald ARNOLD, Defendant-Appellant.
No. 90-1265.
United States Court of Appeals,Sixth Circuit.
Dec. 21, 1993.
ORDER

1
Upon consideration of the petition for rehearing and supplements thereto filed by the appellant in this matter, it is the determination of the panel that the petition be, and it hereby is, denied.


2
It is further ORDERED that the opinion as originally issued and reported at United States v. Maddox, 944 F.2d 1223 (6th Cir.1991) is amended so that column 2, paragraph two, lines 8-15 on page 1233, which now reads:


3
"Twala Jones testified that she saw him selling drugs at the Sussex and 5409 Kermit drug houses after his eighteenth birthday.   Her testimony was corroborated by Dawn Lovett, who testified that she saw him eight or nine times at the 5409 Kermit drug house during the year 1988.  She also ..."


4
should read


5
"Twala Jones testified that she saw him at various drug houses, including at the Sussex and 5409 Kermit drug houses in 1988.  She did not move into the Sussex apartment used as a drug house until on or after the day Arnold turned eighteen.   Her testimony was corroborated by Dawn Lovett, who testified that she saw him eight or nine times at the 5409 Kermit drug house during the year 1988.  Ternace Cummings also ..."


6
It is SO ORDERED.